Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 23, 2015                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  151198(128)                                                                                 Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  TAMARA FILAS,                                                                          Richard H. Bernstein,
                                                                                                         Justices
           Plaintiff-Appellant,
                                                              SC: 151198
  v                                                           COA: 317972
                                                              Wayne CC: 13-000652-NI
  KEVIN THOMAS CULPERT and EFFICIENT
  DESIGN, INC.,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant for reconsideration
  of the May 20, 2015 administrative order directing her to resubmit a reply to defendant-
  appellee Efficient Design’s answer that is limited to no more than 20 pages in length is
  DENIED. The 57-page reply submitted on June 10, 2015, in response shall not be
  accepted for filing by the Clerk’s Office.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 23, 2015